DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4 -8, 10, 11, 13, 14 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (an obtaining part that obtains operation information related to a degree of change of at least one driving operation performed by a driver of a vehicle during manual driving operation, the degree including a time rate of change of at least one of an amount of accelerator operation, an amount of brake operation, and a rotation angle of a steering shaft; a determining part that determines, based on the operation information obtained by the obtaining part, an operation level for the at least one driving operation performed by the driver, the operation level corresponding to the difficulty of the at least one driving operation; a generating part that generates a pseudo-emotion based on the operation level determined by the determining part; a creating part that creates conversation content to be output to the driver based on the pseudo-emotion generated by the generating part; an outputting part that outputs the conversation content created by the creating part.). These limitations in conjunction with other limitations of the dependent and independent claims 1, 2, 4 -7, 10, 11, 13, 14 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (obtaining operation information related to a degree of change of at least one driving operation performed by the driver during manual driving operation, the degree including a time rate of change of at least one of an amount of accelerator operation, an amount of brake operation, and a rotation angle of a steering shaft; making determination of at least one of an operation level and a motion level based on the obtained operation information, the operation level corresponding to the difficulty of the at least one driving operation performed by the driver, the motion level corresponding to the difficulty of at least one vehicle motion exhibited by the vehicle; and outputting conversation content to the driver based on the determined at least one level.). These limitations of the independent claim 8, were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658